70 F.3d 1287
Charles Relifordv.William Terrell Hodges, Chief Judge Middle District Florida,Judge George C. Carr's Estate, Robert W. Genzman, U.S.Attorney, Ward Maythaler, Asst. U.S. Attorney, Terry Furr,Asst. U.S. Attorney, Theda R James, Asst. Public Defender,William P. Murphy, Appellate Counsel, Middle District ofFlorida, Roger Vernoy, Stacie Lynn Mann, DEA Agents, NelsonValdes, Government Informer, William J. Castagna, U.S.District Judge, Middle District of Florida, John R. Strother, Jr
NO. 93-2514
United States Court of Appeals,Eleventh Circuit.
Sept 22, 1995
M.D.Fla., 61
F.3d 30

1
DENIALS OF REHEARING EN BANC.